DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of the after Final Amendment filed 12/13/2020, and approved for entry under AFCP 2.0.
Allowable Subject Matter
Claims 1-17 and 19-24 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Although Gutta et al. (US PAT No. 8063992) teaches a method of dominant color extraction for ambient light derived from video content,
one of ordinary skill in the art would not have been motivated to modify the teaching of Gutta et al. to further includes, among other things, the specific of a method of extracting a dominant frequency band of the luminance signal spectrum associated with each box video signal, extracting a dominant frequency band of the chrominance signal spectrum associated with each box video signal, summing the processed spectra of the luminance and chrominance signals, and obtaining a time driving signal of each of the light sources as set forth in claims 1 and 19-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiang (US PAT No. 8640954) discloses a filter-free projector with a light source.
Uemura (US 20200014835A1) discloses a light irradiation apparatus for irradiating an object with light.
Mantiuk et al. (US 20170161882 A1) discloses a method to display images on a display screen.
Higashi et al. (US PAT No. 10594902) discloses an image conversion method.
Tamura et al. (US PAT No. 6040860) discloses an imaging apparatus for supplying images with rich gradation across the entire luminance range for all subject types.
DALY et al. (US 20160080712 A1) discloses dithering for chromatically subsampled image formats.
Clark (US 20050196049 A1) discloses a method for encoding a frame of audio/video data, segment by segment.
Cristobal Perez et al. (US 20090263043 A1) discloses blind deconvolution and super-resolution method for sequences and sets of images.
Gutta et al. (US 20070242162 A1) discloses dominant color extraction using perceptual rules to produce ambient light derived from video content.

Mallick; Satya (US PAT No. 9058765) discloses a method for creating and sharing personalized virtual makeovers.
HANNUKSELA et al. (US 20130194395 A1) discloses a method for picture rendering.
Leontaris et al. (US 20130163666 A1) discloses a method for illumination compensation and transition for video coding and processing.
Gutta et al. (US PAT No. 8063992) discloses dominant color extraction for ambient light derived from video content.
Gutta et al. (US 20080094515 A1) discloses dominant color extraction for ambient light derived from video content.
Iwanami et al. (US 20110190911 A1) discloses a method for controlling audio-visual environment.
Iwanami et al. (US 20090256962 A1) discloses a method for controlling audio-visual environment.
Gutta et al. (US PAT No. 7932953) discloses a method of extracting and processing video content to be emulated by an ambient light source.
Mason et al. (US PAT No. 10772177) discloses controlling a lighting system with a lighting script.
COLE et al. (US 20170347427 A1) discloses a method of controlling lights with a framework.

Eves et al. (US 20050206788 A1) discloses a method controlling ambient light.
Mimura et al. (US PAT No. 5548346) discloses an apparatus for integrally controlling audio and video signals in real time and multi-site communication control.
Reddy et al. (US PAT No. 9483982) discloses a method for television backlighting apparatus.
Sankar et al. (US 20070183678 A1) discloses distribution processing for video enhancement and display power management.
Bhat et al. (US 20070126864 A1) discloses a surround visual field having a characteristics which relate to an audio/visual presentation.
Konno et al. (US 20050184952 A1) discloses a video display having a light modulation device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844